ORl0lNAt
           llntbt @nitr! $rtatts @ourt of frltrul                          @lsfmg
                                     No. 16-1660C (Pro Se)
                          Filed: February 22,2017 | Not for Publication

                                                      Keywords: Federal Rules of Civil
 ESTATE OF MATTHEW GRANT et al.                       Procedure; Rules ofthe Court ofFederal
                                                      Claims; Default Judgment; RCFC 55;
                        Plaintifl                     Subject Matter Jurisdiction.

                                                                             FILED
 THE UNITED STATES OF AMERICA,                                               FEB   22   2017

                        Defendant.                                          U.S. COURT OF
                                                                           FEDERAL CI.4IMS


Gary Grant, Halifax, NC, Plaintiff Pro Se.

Michael A. Rodriguez, Trial Attomey, Commercial Litigation Branch, Civil Division,
Department of Justice, Washington, DC, for Defendant, with whom were Deborah A. Bynum,
Assistant Director, Robert E. Kirschman, -/r., Director, wfi Chad A. Readler, Actins Assistant
Attomey General.

                                     OPINION AND ORDER

KAPLAN, Judge.

I.     Plaintiffs' Motion for Default Judgment

         On February 13,2017, Plaintiffs filed a motion for default judgment. Docket No. g.
Plaintiffs allege that seven individual defendants were "served with process on December 19,
2016," and that "[u]nder the Federal Rules of Civil Procedure," each of them was required to file
an answer by Janu aty 6,2017 . Pls.' Mot. for Default J. at 1. The govemment filed a iesponse on
February 17 ,2017 , in which it argued that Plaintiffs' motion is "premature," because Rule
12(a)(l)(A) ofthe Rules of the courr of Federal claims (RCFC) provides sixty days for the
govemment to file an answer to a complaint. Def.'s Resp. at 1, Docket No. 10. Additionally, the
govemment asserts that Plaintiffs' motion is meritless because the United States is the onlv
proper defendant in the Court of Federal Claims. Id. at 2.

        The RCFC "govem the procedure in the United States court of Federal claims in all
suits." RCFC 1; see also 28 u.s.c. $ 2071 (providing that 'all courts established by Act of
congress may from time to time prescribe rules for the conduct of their businesst: za u.s.c.
$ 2503 (stating that "proceedings ofthe Court of Federal Claims shall be in accordance with such
rules ofpractice and procedure . . . as the court ofFederal claims may prescribe"). Under the
RCFC, the "United States must file an answer to a complaint within 60 days after being served
with the complaint." RCFC l2(axl)(A.).1

         Here, Plaintiffs filed their complaint on December 19,2016. Docket No. l. Pursuant to
RCFC 4(c), the date of filing is also the date of service. Accordingly, the govemment's answer
was originally due by February 17,2017. See RCFC 12(a)(1\A). Thus, Plaintiffs' motion, filed
February 13,2017, was premature, and Plaintiffs' allegation that an answer was due by January
6,2077 is incorrect. Moreover, on February 16,2017, the govemment filed a motion seeking an
extension of time within which to file its answer. Docket No. 9. The Court granted that motion
and the govemment's answer is not due until April 18, 2017. Docket No. 11. For these reasons,
Plaintiffs' motion for a default judgment is DENIED.

II.     Subject Matter Jurisdiction Over Individual Defendants

         The Court may raise subject matter jurisdiction sua sponte at any time. Rick's Mushroom
Serv.. Inc. v. United States , 521 F .3d 133 8, 1346 (Fed. Cir. 2008) (citation omitted); see also
Arbaush v. Y&H Corp., 546 U.S. 500, 506 (2006) (noting that an objection to federal court
subject matter j urisdiction may be raised by a court on its own initiative at any stage in the
litigation). "If the court determines at any time that it lacks subject-matter jurisdiction, the court
must dismiss the action." RCFC 12(h)(3); see also Arbaush, 546 U.S. at50647,514 (stating
that "courts . . . have an independent obligation to determine whether subject-matter jurisdiction
exists, even in the absence of a challenge from any party").

        The Court has no jurisdiction over claims against any defendant other than the United
States. See United States v. Sherwood, 312 U.S. 584, 588 (1941) (,[I]fthe relief sought is
against others than the United States the suit as to them must be ignored as beyond the
jurisdiction ofthe court."); Jiron v. United States, 118 Fed. Cl. 190, 198-99 (2014) (,,It is well
 settled that the United States is the only proper defendant in the United States Court of Federal
Claims." (quotation omitted)). Therefore, Plaintiffs' claims against all defendants other than the
United States are DISMISSED for lack of subject matter jurisdiction.

                                          CONCLUSION

         For the reasons set forth above, Plaintiffs' motion for a default judgment is DENIED and
Plaintiffs' claims against all defendants other than the United States are DiSMISSED without
prejudice.




I In any event, the court
                          notes that Fed. R. civ. p. 12(a)(2) provides that.,[t]he united states . .   .
must serve an answer to a complaint . . . within 60 days after service on the United States
attomey."
IT IS SO ORDERED.




                        u
                    ELAINE D.
                    Judge